     Case: 4:21-cv-00188-JCH Doc. #: 1 Filed: 02/15/21 Page: 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

KARLA ALVARADO,                                         )
                                                        )    Case No.:
                      Plaintiff,                        )
v.                                                      )     JURY TRIAL DEMANDED
                                                        )
KELLY SHAFFAR,                                          )
SERVE: By Private Process Server                        )
                                                        )
                      Defendant.                        )

                                         COMPLAINT

       COMES NOW Plaintiff Karla Alvarado, by and through undersigned counsel, and for her

cause of action against Defendant Kelly Shaffer, states and avers as follows:

                                         THE PARTIES

       1.      Plaintiff Karla Alvarado (hereinafter, “Karla”) is a resident of the State of Texas.

       2.      At all times relevant herein, Defendant Kelly Shaffar (hereinafter, “Defendant”) is

a resident of the State of Missouri and can be served at the residence located at 1152 Rue La Ville

Walk, Unite 1152, Creve Coeur, State of Missouri.

                                   VENUE AND JURISDICTION

       3.      Plaintiffs and Defendants are residents of separate states and the matter in

controversy exceeds the value of $75,000, exclusive of interest and costs. Therefore, diversity

jurisdiction exists pursuant to 28 U.S.C. § 1332.

       4.      Plaintiffs demand trial by jury pursuant to Rule 38 F.R.C.P.




                                                    1
    Case: 4:21-cv-00188-JCH Doc. #: 1 Filed: 02/15/21 Page: 2 of 5 PageID #: 2




                       ALLEGATIONS COMMON TO ALL COUNTS

          5.    To the best of Plaintiff’s knowledge and belief, at all times relevant herein,

Defendant owned and/or harbored a dog of the lab mix breed type (hereinafter, “the dog”).

          6.    On or about July 11, 2020, Karla was invited into the residence of Defendant

located at 1152 Rue La Ville Walk in St. Louis County.

          7.    On or about July 11, 2020, Defendant’s dog was in the residence located at 1152

Rue La Ville Walk in St. Louis County.

          8.    On or about July 11, 2020, while Karla was in the residence, Defendant’s dog

lunged at, bit, and attacked Karla’s face.

          9.    As a result of this violent attack, Karla suffered severe and permanent injuries to

her face.

          10.   Karla did nothing to provoke the attack.

          11.   The attack permanently damaged and scarred Karla’s face.

                        COUNT I – VIOLATION OF RSMo. § 273.036

          12.   Plaintiffs restate and reallege all preceding paragraphs as though fully set forth

herein.

          13.   Section 273.036.1 of the Missouri Revised Statutes reads:


                The owner or possessor of any dog that bites, without provocation, any
                person while such person is on public property, or lawfully on private
                property, including the property of the owner or possessor of the dog, is
                strictly liable for damages suffered by persons bitten, regardless of the
                former viciousness of the dog or the owner's or possessor's knowledge of


                                                -2-
    Case: 4:21-cv-00188-JCH Doc. #: 1 Filed: 02/15/21 Page: 3 of 5 PageID #: 3




                such viciousness. Owners and possessors of dogs shall also be strictly liable
                for any damage to property or livestock proximately caused by their dogs.
                If it is determined that the damaged party had fault in the incident, any
                damages owed by the owner or possessor of the biting dog shall be reduced
                by the same percentage that the damaged party's fault contributed to the
                incident. The provisions of this section shall not apply to dogs killing or
                maiming sheep or other domestic animals under section 273.020.

        14.     At all times herein mentioned, Defendant was the owner of the dog that bit Karla.

        15.     Defendant’s dog attacked Karla without provocation.

        16.     At all times, Karla was lawfully on the Defendant’s property.

        17.     Karla is within the class of persons that RSMo. § 273.036.1 was intended to protect.

        18.     As a direct and proximate result of the dog’s attack, Karla suffered extreme injuries

to her face, including bleeding, tearing of flesh, and scarring, as well as surgical revision of the

injury site.

        19.     Karla has suffered physical pain, suffering, and permanent disfigurement as a direct

result of being bitten and will continue to suffer same into the future.

        20.     Karla has incurred the past services of hospitals, physicians, nurses, and other

healthcare providers, all at substantial cost.

        21.     Karla will continue to incur the future services of hospitals, physicians, nurses, and

other healthcare providers, the costs of which are unknown.

        22.     Defendant is strictly liable to Karla for damages she sustained pursuant to RSMo.

§ 273.036.1.




                                                 -3-
    Case: 4:21-cv-00188-JCH Doc. #: 1 Filed: 02/15/21 Page: 4 of 5 PageID #: 4




          WHEREFORE, Plaintiff Karla Alvarado prays for damages against Defendant Kelly

Shaffar in a fair and reasonable amount in excess of $75,000.00 and for such other and further

relief as the Court deems just under the circumstances.

                                       COUNT III – NEGLIGENCE

          23.   Plaintiffs restate and reallege all preceding paragraphs as though fully set forth

herein.

          24.   Karla’s injuries, as set forth herein, were directly and proximately caused by the

negligence and carelessness of Defendant’s in one or more of following way, to wit:

                a.   Defendant negligently failed to properly restrain the dog;

                b.   Defendant knew or should have known that the dog could have attacked Karla,

                     yet Defendant negligently failed to take measures to prevent such attack; and

                c.   Defendant negligently failed to supervise their dog and, as a consequence, the

                     dog attacked a human.

          25.   As a direct and proximate result of the negligence and carelessness of Defendant,

as aforementioned, Karla suffered significant injuries to her face, including bleeding, tearing of

flesh, and scarring, as well as surgical revision of the injury sites.

          26.   Karla has suffered physical pain, suffering, and permanent disfigurement as a direct

    result of being bitten and will continue to suffer same into the future.

          27.   Karla has incurred the past services of hospitals, physicians, nurses, and other

healthcare providers, all at substantial cost.



                                                  -4-
   Case: 4:21-cv-00188-JCH Doc. #: 1 Filed: 02/15/21 Page: 5 of 5 PageID #: 5




       28.     Karla will continue to incur the future services of hospitals, physicians, nurses, and

other healthcare providers, the costs of which are unknown.

       WHEREFORE, Plaintiff Karla Alvarado prays for damages against Defendant Kelly

Schaffar in a fair and reasonable amount in excess of $75,000.00 and for such other and further

relief as the Court deems just under the circumstances.


                                                      Respectfully submitted,

                                                      THE DIXON INJURY FIRM

                                                      By__/s/ Christopher R. Dixon__________
                                                      Christopher R. Dixon, #60011MO
                                                      9666 Olive Boulevard, Suite 202
                                                      St. Louis, Missouri 63132
                                                      T: (314) 282-5905
                                                      F: (314) 627-5968
                                                      D: (314) 439-8304
                                                      Email: chris@DixonInjuryFirm.com
                                                      Attorneys for Plaintiff




                                                -5-
